Citation Nr: 1535091	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-18 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an infection to the right forearm.  

2.  Whether the reduction in the disability rating from 30 percent to 20 percent for limitation of extension of the left knee was proper, to include whether an increased rating and/or a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is warranted.  

3.  Whether the reduction in the disability rating from 30 percent to 10 percent for limitation of extension of the right knee was proper, to include whether an increased rating and/or a TDIU is warranted.  


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1980 to December 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from May 2008 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The May 2008 rating decision denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an infection to the right forearm.  The August 2013 rating decision reduced the 30 percent ratings assigned for the limitation of extension of the left and right knees to 20 percent and 10 percent, respectively.  

The 1151 claim was initially before the Board in February 2014, at which time the Board remanded the claim for additional development of the record.  

In the February 2014 remand, the Board noted that an April 2013 Informal Hearing Presentation raised additional issues which have not yet been adjudicated by the Agency of Original Jurisdiction.  These claims include entitlement to service connection for congestive heart failure; orthopedic disabilities of the left shoulder, left arm and a bilateral ankle disability; a skin disorder, and a psychiatric disorder.  The only issue that the RO addressed was the claim of service connection for a skin disability, and to the Board's knowledge, the Veteran has not appealed the December 2014 rating decision that denied the claim for service connection for a skin condition.  As such, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously represented by The American Legion; however, he submitted a valid VA Form 21-22a in April 2015 appointing a private attorney to represent him in all matters before VA.  A valid fee agreement was provided and the RO acknowledged the change in representation in May 2015 correspondence to the attorney.  

In July 2015 correspondence, the Veteran's attorney requested that the Veteran be scheduled for a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the appellant's request, the case is remanded for the appellant to be scheduled for a video conference before a Veterans law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference at the RO in Columbia, South Carolina before a Veterans Law Judge sitting in Washington, DC.  The RO should notify the appellant of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







